Pratt, J.
By paragraph 3287 of the Code a motion to tax the fees of a sheriff should be made within the county. And, had the objection been raised in season, it would have been the duty of the judge to have refused to proceed with the taxation. The objection could be waived, and proceeding without objection was a waiver. The case is analogous to the trial of an action at law. If objection is made, that can only take place within the proper county. Yet for considerations of convenience such trials frequently take place in an*313other county, and the validity of judgments rendered upon such trials have never been impugned. The amount allowed upon the taxation was reasonable, and the taxation must be affirmed, with costs.